Citation Nr: 9909824	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-40 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service 
connection for residuals, venopuncture, right arm.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant had inactive duty for training in the United 
States Army Reserve from July 1972 to April 1973.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the St. Petersburg, Florida, Regional 
Office (hereinafter RO) of the Department of Veterans Affairs 
(hereinafter VA).  By a decision dated in October 1997, the 
Board denied the appellant's claim of whether new and 
material evidence has been submitted to reopen his claim of 
entitlement to service connection for residuals, 
venopuncture, right arm.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court).  A joint motion 
for remand was filed in August 1998, and by an order that 
month, the Court vacated the Board's October 1997 decision, 
and remanded the case to the Board.


FINDINGS OF FACT

1.  Service connection for residuals, venopuncture, right arm 
was denied by an unappealed rating decision in May 1977.  

2.  Additional nonduplicative evidence submitted since the 
rating decision in May 1977, includes service personnel 
records, private medical records, Social Security 
Administration documents, transcript of testimony before the 
RO, and VA medical records.

3.  The additional evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals, venopuncture, right arm is 
new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6 (1998).  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty or active duty for training, or for injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.6, 3.303 (1998).

In this case, a rating decision in May 1977 denied the 
appellant's claim of entitlement to service connection for 
residuals, venopuncture, right arm.  The appellant was 
notified of this decision and did not appeal.  As such, this 
decision is final.  38 U.S.C.A. § 7105.

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the 

Secretary shall reopen the claim and 
review the former disposition of the 
claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991), the Court provided a standard, 
adopted from a district court decision pertaining to social 
security benefits, for determining whether evidence submitted 
by a claimant was "new and material."  See Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989).  Although a definition of new and material 
evidence at that time recently had been promulgated by VA, 
the Court stated that the VA regulation was not 
"inconsistent" with the standard articulated in Chisholm 
and that the standard in Chisholm was "clearer and more 
easily applied."  Colvin, 1 Vet.App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, No. 98-7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 
1998); 38 C.F.R. § 3.156(a) (1997).  Therefore, the Federal 
Circuit overruled the Colvin test for the purposes of 
reopening claims for the award of veterans' benefits.  Hodge, 
No. 98-7017, slip op. at 11.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when an 
appellant seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet.App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Id.; see also Edenfield v. Brown, 8 
Vet.App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of 

a claim).  If it is, the Board must then reopen the claim and 
review the new evidence "in the context of" the old to 
determine whether the prior disposition of the claim should 
be altered.  Manio, 1 Vet.App. at 145; Jones v. Derwinski, 1 
Vet.App. 210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 
Vet.App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Id.; Struck v. Brown, 9 Vet.App. 
145, 151 (1996).  The second question is whether the evidence 
is "probative" of the "issue at hand."  Evans, 9 Vet.App. 
at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet.App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet.App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet.App. 358, 361 (1996); Evans, 9 Vet.App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet.App. 97, 102 (1995).  As to 
those two "materiality" components, the evidence is 
presumed credible for the purpose of determining whether the 
case should be reopened.  Justus v. Principi, 3 Vet.App. 510, 
513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 

under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1997) (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be reasonable 
possibility that that new evidence" . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  The Federal Circuit 
stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, No. 98-7017, slop op. at 14.  The Federal Circuit 
considered an explanation that had accompanied the proposed 
regulatory amendment which added the definition in section 
3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate 

that the new evidence would probably 
change the outcome of the claim; rather, 
it emphasizes the importance of a 
complete record for evaluation of a 
veteran's claim.


Hodge, No. 98-7017, slip op. at 14.  The Federal Circuit also 
stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, No. 98-7017, slip op. at 15.

In this case, the prior decision denied the appellant's claim 
on the basis that the inservice event was acute and 
transitory which cleared with no residuals.  A VA examination 
conducted in 1997, while showing no nerve or vascular injury, 
indicated that the soft tissues "may well have [been] 
injured in the region of the antecubital fossa producing a 
contracture, [and] this may be the etiology of his pain."  
The Board finds this evidence to be so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and as such, the appellant's claim of entitlement 
to service connection for residuals, venopuncture, right arm 
is reopened.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the appellant's claims of entitlement to service 
connection for residuals, venopuncture, right arm is granted.  


REMAND

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to residuals, venopuncture, 
right arm, the Board finds that further development of the 
evidence is necessary.  Accordingly, this case is remanded to 
the RO for the following actions:

1.  The appellant should be afforded a VA 
examination to determine the etiology of 
any right arm disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence.  The 
examiner is requested to provide an 
opinion of whether a right arm disorder, 
if any, is due to the venopuncture of 
right arm in 1973.  If such an opinion 
can not be provided without resort to 
speculation, the examiner should so 
state.  The examiner should provide a 
complete rationale for any conclusion 
reached.  

2.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 

conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and his representative.  After 
the appellant and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 

Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the appellant until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals





 Department of Veterans Affairs

